Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This action is in response to applicant’s amendment received on 12/27/2021. Applicant’s election with traverse of Invention I, claims 1-10, is acknowledged. The traversal is on the grounds that the CH-Auto Technology reference (CN 105835653A) indicated as an “X” reference in the International Search Report fails to teach the battery branch cooling loop 211 including a battery heat exchanger. This is persuasive. However, the Johnston reference (US 2016/010756058) used to reject claims 1-6 in the instant Office Action renders claim 1 not novel over Johnston and, therefore, claim 1, Group I, lacks the special technical features with independent claim 11, Group II.
Therefore, the restriction requirement is deemed proper and therefore is made FINAL. 
Claims 11-16 have been withdrawn from further consideration as being drawn to a nonelected invention.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claim 1, in line 22, “wherein the cooling liquid comprises…” should read –wherein the cooling liquid system comprises…--.
Regarding claim 2, in line 2, “…two communication port…” should read --…two communication ports…--.
in line 4, “…with heating/cooling loop;” should read --…with the heating/cooling loop;--.
Regarding claims 3-10, the claims are objected by virtue of their dependency on claim 1.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 10, it is unclear how the first flow channel and the second flow channel of the first heat exchanger can be mutually isolated but at the same time heat is exchangeable between the channels. 
For the purpose of this examination, the claims has been interpreted to mean:
--…the first flow channel and the second flow channels are fluidically isolated mutually,--.
In line 21, it is unclear what conjunction (”and” or “or”) is intended to be claimed.
For the purpose of this examination, the claim has been interpreted to mean:
--…and the heating/cooling loop; or--.
Regarding claim 7, the claim recites, in line 15, “the fourth valve device.” There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, in lines 8-9, it is unclear how the fourth communication port of the third valve device is in communication with the first valve device since they belong to different independent circuits.
For the purpose of this examination, and in accordance with par. 0070 and drawings of the instant application, the claim has been interpreted to mean:
--… the fourth communication port of the third valve device is in fluidic communication with the fourth valve device,…--.
Regarding claim 10, the claim recites, in lines 12-13, “the one-way structure unit.” There is insufficient antecedent basis for this limitation in the claim.
In line 22, it is unclear what conjunction (”and” or “or”) is intended to be claimed.
For the purpose of this examination, the claim has been interpreted to mean: --or--.

For the purpose of this examination, and in accordance with par. 0073 and drawings of the instant application, the claim has been interpreted to mean:
--… the fourth communication port of the third valve device is in fluidic communication with the first throttling device,…--.
in lines 28-29, it is unclear how the fourth communication port of the third valve device is in communication with the first valve device since they belong to different independent circuits. 
For the purpose of this examination, and in accordance with the drawings of the instant application, the claim has been interpreted to mean:
--… the fourth communication port of the third valve device is in fluidic communication with the fourth valve device,…--.
in lines 43-44, it is unclear how the fourth communication port of the third valve device is in communication with the first valve device since they belong to different independent circuits. 
For the purpose of this examination, and in accordance with the drawings of the instant application, the claim has been interpreted to mean:
--… the fourth communication port of the third valve device is in fluidic communication with the fourth valve device,…--.
Regarding claims 2-10, the wording “is in communication”, related to all the “communication ports” of the different “valve devices” of all claims 2-10, renders the claims indefinite. It is unclear what kind of communication (thermally, fluidically) the claims are referring to.
For the purpose of this examination, the claims have been interpreted to mean:
--is in fluidic communication--.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (US 2016/0107505).
Regarding claim 1, Johnston discloses: 
a thermal management system (fig. 5), comprising:
a battery heat exchanger (511) (the assembly of conduits -511- is read as a heat exchanger since the conduits exchange heat with the battery -509-) [par. 0048, lines 12-24],
a first pump (527),
a second pump (529),
a first heat exchanger (557),
a heater (533),
a radiator (531), and
a first valve device (561);
wherein the first heat exchanger (557) comprises a first flow channel (the bottom part of exchanger -557-) and a second flow channel (the top part of exchanger -557-), the first flow channel and the second flow channel are fluidically isolated mutually (clearly seen in figure 5), and heat is exchangeable between a fluid in the first flow channel and a fluid in the second flow channel (fig. 5) [see, for instance, par. 0062, lines 9-11];
wherein the thermal management system comprises a refrigerant system (501) and a cooling liquid system (503 plus 505 plus 507) (fig. 5), 
the refrigerant system (501) comprises the first flow channel (the bottom part of exchanger -557-) of the first heat exchanger (557) (fig. 5), and 
the cooling liquid system (503 plus 505 plus 507) comprises the second flow channel (the top part of exchanger -557-) of the first heat exchanger (557), the battery heat exchanger (511), the first pump (527), the second pump (529), the heater (533), the first valve device (1001) and the radiator (531) (fig. 5); 
wherein the cooling liquid system (503 plus 505 plus 507) comprises a battery loop (505) and a heating/cooling loop (503); 
wherein the second flow channel (the top part of exchanger -557-) of the first heat exchanger (557), the battery heat exchanger (511) and the first pump (527) form a part of the battery loop (505) (fig. 5); 
wherein the heater (533), the radiator (531) and the second pump (529) form a part of the heating/cooling loop (503) (fig. 10);
wherein the first valve device (561) is configured to conduct or block a passway between the battery loop (505) and the heating/cooling loop (503) [par. 0061, lines 1-5].
Regarding claim 2, Johnston discloses: 
the first valve device (561) comprising two communication ports (clearly seen in fig. 5), 
a first communication port of the first valve device (561) being in communication with the battery loop (505) (fig. 5), and
a second communication port of the first valve device (561) being in communication with heating/cooling loop (503) (fig. 5); 
wherein the first valve device (561) is configured to adjust flow quantity of a cooling liquid flowing from the first communication port of the first valve device (561) into the second communication port of the first valve device (561) [par. 0061, lines 1-5]; 
wherein the cooling liquid system (503 plus 505 plus 507) comprises a kettle (519) (fig. 10), and an installation height of the kettle (519) is higher than installation heights of the battery heat exchanger (511), the first pump (527), the second pump (529), the first heat exchanger (557), the heater (533), the radiator (531) and the first valve device (561) [par. 0051, lines 8-12 as applies to par. 0051, lines 1-8].
MPEP 2114 (II) clearly states “Apparatus claims cover what a device is, not what a device does." Because Claim 2 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “wherein a pressure of a fluid in a connecting pipe between the battery loop and the first communication port of the first valve device is greater than a pressure of a fluid in a connecting pipe between the heating/cooling loop and the second communication port of the first valve device” limitations, the invention as taught by Johnston is deemed fully capable of performing such function. 
Regarding claim 3, Johnston discloses: 
the first valve device (561) further comprising a third communication port (clearly seen in fig. 5), and 
the third communication port of the first valve device (561) being in communication with the heating/cooling loop (503) (clearly seen in fig. 5);
MPEP 2114 (II) clearly states “Apparatus claims cover what a device is, not what a device does." Because Claim 3 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the limitations:
“wherein the first valve device comprises a first working state and a second working state; 
when the first valve device is in the first working state, a passway between the first communication port of the first valve device and the second communication port of the first valve device is conducted, and a passway between the third communication port of the first valve device and the second communication port of the first valve device is conducted; and 
when the first valve device is in the second working state, a passway between the first communication port of the first valve device and the second communication port of the first valve device is blocked;”
and regarding the limitations:
“wherein the cooling liquid system comprises a first circulation mode, a second circulation mode and a third circulation mode; 
in the first circulation mode, the first valve device is in the first working state, the heater is switched on, and the passway between the battery loop and the heating/cooling loop is conducted by the connecting portion; 
in the second circulation mode, the first valve device is in the first working state, the heater is switched off, and the passway between the battery loop and the heating/cooling loop is conducted by the connecting portion; 
in the third circulation mode, the first valve device is in the second working state, the passway between the first communication port of the first valve device and the second communication port of the first valve device is not conducted, and the passway between the battery loop and the heating/cooling loop is not conducted.” 
the invention as taught by Johnston is deemed fully capable of performing such functions, wherein it is clear that Johnston discloses several different configurations for connecting or blocking circuits 503, 505 and 507 (figs. 5-18).
Regarding claim 4, Johnston discloses: 
the first valve device (561) being a three-way proportional valve [par. 0015, lines 1-2], and 
MPEP 2114 (II) clearly states “Apparatus claims cover what a device is, not what a device does." Because Claim 4 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the first valve device being configured to adjust flow quantity of a cooling liquid flowing from the first communication port of the first valve device into the second communication port of the first valve device” limitations, the invention as taught by Johnston is deemed fully capable of performing such function. 
Regarding claim 5, Johnston discloses: 
the first valve device (561) being a three-way proportional valve [par. 0015, lines 1-2], and 
MPEP 2114 (II) clearly states “Apparatus claims cover what a device is, not what a device does." Because Claim 5 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the first valve device being configured to adjust flow quantity of a cooling liquid flowing from the first communication port of the first valve device into the second communication port of the first valve device” limitations, the invention as taught by Johnston is deemed fully capable of performing such function. 
Regarding claim 6, Johnston discloses: 
the first valve device (561) being a three-way proportional valve [par. 0015, lines 1-2], and 
MPEP 2114 (II) clearly states “Apparatus claims cover what a device is, not what a device does." Because Claim 6 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the first valve device being configured to adjust flow quantity of a cooling liquid flowing from the first communication port of the first valve device into the second communication port of the first valve device” limitations, the invention as taught by Johnston is deemed fully capable of performing such function. 

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763